Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 1 of 37 PageID #: 8201




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 IN RE: AKORN, INC., et al.,                 ) Chapter 11
                                             ) Case No. 20-11177 (KBO)
                        Debtors.             ) (Jointly Administered)

 1199SEIU NATIONAL BENEFIT FUND,             )
 et al.,                                     )
                                             )
                        Appellants,          )
                                             )
       v.                                    )
                                             ) C.A. No. 20-1254 (MN)
 AKORN, INC., et al.,                        )
                                             )
                        Appellees.           )

                                   MEMORANDUM OPINION

Leslie B. Spoltore, OBERMAYER REBMANN MAXWELL & HIPPEL LLP, Wilmington, DE; Edmond
M. George, Turner N. Falk, OBERMAYER REBMANN MAXWELL & HIPPEL LLP, Philadelphia, PA –
Counsel to 1199SEIU National Benefit Fund, 1199SEIU Greater New York Benefit Fund,
1199SEIU National Benefit Fund for Home Care Workers, 1199SEIU Licensed Practical Nurses
Welfare Fund, AFSCME District Council 47 Health and Welfare Fund, and Sergeants Benevolent
Association Health and Welfare Fund.

Paul N. Heath, Amanda R. Steele, Brett M. Haywood, RICHARDS LAYTON & FINGER, P.A.,
Wilmington, DE; George W. Hicks, Jr., Andrew C. Lawrence, KIRKLAND & ELLIS LLP,
Washington DC – Counsel to Akorn, Inc.




September 22, 2021
Wilmington, Delaware
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 2 of 37 PageID #: 8202



NOREIKA, U.S. DISTRICT JUDGE:

       Pending before the Court is an appeal by 1199SEIU National Benefit Fund, 1199SEIU

Greater New York Benefit Fund, 1199SEIU National Benefit Fund for Home Care Workers,

1199SEIU Licensed Practical Nurses Welfare Fund, AFSCME District Council 47 Health and

Welfare Fund, and Sergeants Benevolent Association Health and Welfare Fund (“Appellants”)

from the Bankruptcy Court’s September 4, 2020 Order Confirming the Modified Joint Chapter 11

Plan of Akorn, Inc. and its Debtor Affiliates (B.D.I. 673) (Ex. P) 1 (“Confirmation Order”).

Appellants hold unsecured, unliquidated litigation claims against debtor Akorn, Inc and certain

affiliates (“Akorn” or “Debtors”) which depend on the outcome of contested antitrust claims

pending in multidistrict litigation. Seeking to reverse the Confirmation Order, and presumably

overturn the plan in toto, Appellants have asserted no less than fifteen errors on appeal. (See D.I.

26 at 7-9). Although it is unfortunate that Appellants may not receive a distribution under the

confirmed plan, their attacks on the plan confirmation process are unavailing. For the reasons set

forth herein, the Court will affirm the Confirmation Order.

I.     BACKGROUND

       A.      Events Leading to Chapter 11

       Akorn is a specialty generic pharmaceutical company that develops, manufactures, and

markets various generic and branded prescription pharmaceuticals, over-the-counter consumer

health products, and animal health pharmaceuticals. (See Ex. J at 1). Originally founded in 1971,

through strategic mergers and acquisitions Akorn grew into a company worth hundreds of millions

of dollars. (See id.). In April 2017, Akorn agreed to merge with a German corporation, Fresenius

Kabi AG (“Fresenius”) in a transaction that would make Akorn a wholly-owned subsidiary of


1
       The docket of the chapter 11 cases, captioned In re Akorn, Inc., et al., Case No. 20-11177
       (KBO) (Bankr. D. Del.) is cited herein as “B.D.I. __.” “Ex.” refers to the exhibits filed
       with Appellants’ opening brief (D.I. 26).

                                                 1
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 3 of 37 PageID #: 8203



Fresenius. (See id. at 30). Fresenius pursued the transaction notwithstanding that certain parties,

including Appellants, had named Akorn as one of dozens of defendants in antitrust litigation. See

In re Generic Pharms. Pricing Antitrust Litig., No. 2:16-md-02724-CMR (E.D. Pa. Aug. 5, 2016).

The Fresenius transaction would have provided substantial value to Akorn shareholders. (See id.

at 30, 37). The agreement authorized Fresenius to terminate the merger in specified circumstances,

including if Akorn suffered a “material adverse effect” on its business. (See id. at 30).

        Following the announcement of the Fresenius merger, Akorn’s financial performance

began to deteriorate. (See id. at 30-31). In November 2017, Fresenius informed Akorn that it had

received anonymous letters alleging data-integrity- and regulatory-related deficiencies at certain

Akorn facilities. (See id. at 31). Fresenius publicly revealed in February 2018 that it had initiated

an investigation into the matter, and in April 2018, Fresenius informed Akorn that it would

terminate the merger. (See id.) In response, Akorn filed suit against Fresenius in Delaware, seeking

performance of the merger agreement. (See id.) Fresenius counterclaimed, and in October 2018,

the Delaware Chancery Court concluded that Fresenius validly terminated the agreement because

Akorn had suffered a “material adverse effect.” (See id. at 32-33). Akorn faced related litigation

from its shareholders. Some brought class-action securities claims alleging that Akorn and its

management had misstated or omitted material information about its data-integrity controls and

compliance with FDA regulations. (See id. at 33). The parties reached a settlement agreement.

(See id. at 34; see also Ex. A, Ex. B). As part of the settlement agreement, Akorn placed into

escrow approximately $30 million in proceeds from its directors and officers (“D&O”) insurance

policies, a certain number of shares of Akorn common stock, and certain “contingent value

rights.” 2 (See Ex. J at 34-35).


2
        Other shareholders brought class-action derivative lawsuits, including in Louisiana state
        court. See Kogut v. Akorn, Inc., No. 646,174 (La. 19th. Dist. Ct.). That Louisiana class-
        action lawsuit ended with a settlement, which includes a broad release provision that

                                                 2
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 4 of 37 PageID #: 8204



       In November 2018, soon after the Delaware Chancery Court issued its decision in the

Fresenius litigation, Akorn received notices from several of its secured lenders stating that the

court’s “material adverse effect” determination could have consequences under Akorn’s loan

agreements – including a declaration by the lenders of an event of default, which would have

authorized them to cancel the credit facilities and to demand immediate repayment of outstanding

balances (approximately $850 million). (See id. at 37; Ex. L (9/1/2020 Tr.) at 13, 19). Akorn

negotiated a standstill agreement with the lenders to give the Debtors breathing room to explore

their options. (See Ex. J. at 37; see also Ex. C (original term-loan credit agreement); Ex. D

(original standstill agreement); Ex. E (first amendment to standstill agreement); Ex. F (second

amendment to standstill agreement).

       In 2019, with the standstill in effect, Akorn worked with an investment bank to identify

parties with sufficient capital to fully refinance or to pay down Akorn’s loans. (See Ex. J at 38).

During that period, Akorn began to stabilize its business and earn revenue. (See id. at 39). The

Debtors credited the efforts of senior executives who then received bonuses. (See Ex. M (9/2/2020

Tr.) at 36-43). In total, 32 prospective investors were contacted and 22 of them expressed interest.

(See Ex. J at 38). Those prospective investors conducted due diligence, and Akorn held board

meetings with its investment bank on a weekly or bi-weekly basis to discuss the options. (See id.;

9/1/2020 Tr. at 18 (Debtors’ investment banker explaining: “I would say we probably had the most

number of board meetings in this case that I’ve ever had in my career.”). Ultimately, none of the

prospective investors could refinance Akorn’s capital structure to the degree required. (See Ex. J

at 38; 9/1/2020 Tr. at 13-38).


       applies to the named plaintiff, Akorn, and every Akorn shareholder. (See D.I. 5-29). In
       light of that provision, other courts have dismissed derivative claims related to the events
       that led to the failed Fresenius merger. See Trsar v. Akorn, Inc., No. 18-cv-7374 (N.D.
       Ill.); Pulchinski v. Abramowitz et al., 2019CH11186 (Ill. Cir. Ct.); Booth Family Trust v.
       Kapoor, 2019CH12793 (Ill. Cir. Ct.); see also D.I. 5-30; D.I. 5-31; D.I. 5-32).

                                                 3
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 5 of 37 PageID #: 8205



        Beginning in December 2019, Akorn pivoted toward pursuing a sale of its business.

(See Ex. J at 39). Akorn’s investment bank contacted 72 potential buyers with the goal of obtaining

a sale price that could satisfy Akorn’s aggregate debt to the secured lenders. (See id. at 40). In

total, 37 expressed interest in a purchase, leading to due diligence and more board meetings.

(See id. at 39-40). But by the March 2020 bidding deadline, Akorn had “received no bids that

were above the debt,” and “no bids that were binding.” (9/1/2020 Tr. at 43; see also id. at 38-43).

        The secured lenders were unwilling to extend the standstill period any further, and

informed the Debtors that – although they had the right under the still-operative loan agreement to

take possession of their collateral and to conduct a public or private sale of it out-of-court (see

D.I. 5-8 at 9-10) – they were willing to serve as the “stalking horse” bidder in a Chapter 11

bankruptcy proceeding and “credit bid” under 11 U.S.C. § 363(k) the Debtors’ outstanding debt

with the aim of preserving Akorn’s business as a going-concern. (See Ex. J at 40-41; 9/1/2020

Tr. at 38-57). 3

        B.         The Chapter 11 Cases

        Akorn filed for Chapter 11 bankruptcy on May 20, 2020. Thereafter the Debtors and their

advisors searched for a purchaser that could exceed the secured lenders’ stalking-horse bid, again

leading to lengthy periods of due diligence. (See 9/1/2020 Tr. at 57-62). None of the 18 parties

that expressed interest in the whole business and none of the 27 parties that expressed interest in

particular assets presented a “qualified” or “actionable” bid. (See 9/1/2020 Tr. at 59-62; see also

id. at 62 (Debtors’ investment banker explaining that Debtors received only “one bid that’s

qualified” and “actionable,” which is “the term loan credit bid”). As a result, Debtors moved



3
        A “stalking horse” bidder is “a prospective buyer who commits to an initial bid.” 3 Collier
        on Bankruptcy ¶363.02[e][7] (16th ed.). A “credit bid” allows a creditor to “offset its claim
        against the purchase price of the property” – i.e., it enables the creditor to purchase property
        “without having to part with new funds.” Id. ¶363.09.

                                                   4
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 6 of 37 PageID #: 8206



forward with the secured lenders’ stalking-horse bid, which envisioned that the lenders would

acquire substantially all of the Debtors’ assets except for ones that they did not wish to acquire –

e.g., Debtors’ D&O insurance policies, certain estate causes of action, and an interest in a nasal-

spray product co-owned with a company named Rising Pharmaceuticals (“Rising”). (See Ex. H

(“Plan”) at 9 (defining “Retained Assets”)). Aside from the consideration reflected in the credit

bid, the lenders proposed to contribute another $150 million, including $35 million in cash to fund

the Debtors’ wind-down and over $100 million in assumed trade liabilities (i.e., liabilities

involving substantially all of Debtors’ unsecured creditors). (See 9/1/2020 Tr. at 51-52).

       Debtors developed a plan and a disclosure statement explaining the sale. (See Plan; Ex. J).

The plan divided creditors into eight different classes, five of which the plan deemed “impaired”:

Class 3, which includes the secured lenders; Class 4, which includes holders of general unsecured

claims (including Appellants); Class 5, which includes “intercompany claims”; Class 7, which

includes certain subordinated claims (known as § 510(b) claims); 4 and Class 8, which includes

“Akorn interests.” (See Plan at 16-19). Four impaired classes voted to reject the plan, with Class

3 voting to accept. (See Ex. X (“Voting Decl.”) at Ex. A).

       The plan also included other provisions pertinent to this appeal, including a third-party-

release provision. Under that provision, each “releasing party” released each “released party”

(e.g., Debtors and secured lenders) from various causes of action. (See Plan at 9, 35-36). But the

“releasing parties” include only those who consent to the provision. (See id. at 9 (defining

“releasing party” to include “all Holders of Claims or Interests that . . . vote to reject the Plan and

who opt into the releases in the Plan”). Although many parties consented, Appellants elected not



4
       Section 510(b) of the Bankruptcy Code “subordinates claims for damages arising from the
       purchase or sale of a security of the debtor to all claims and interests that are senior or equal
       to the claim or interest represented by such security.” In re Integrated Telecom Express,
       Inc., 384 F.3d 108, 117 n.2 (3d Cir. 2004).

                                                  5
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 7 of 37 PageID #: 8207



to do so. (See D.I. 26 at 65 (“Appellants did not opt into the Releases.”)). The plan includes an

exculpation provision, under which certain “exculpated parties” are exculpated from various

restructuring-related activities performed after the petition date but before the plan’s effective date.

(Plan at 36). The “exculpated parties” are defined to include Debtors and the Unsecured Creditors

Committee (“Committee”) – a collection of unsecured creditors, selected by the U.S. Trustee, who

advocate in a fiduciary capacity for the body of unsecured creditors as a whole – along with their

“current and former subsidiaries, officers, directors, managers, principals, members, employees,

agents, advisory board members, financial advisors, partners, attorneys, accountants, investment

bankers, consultants, representatives, and other professionals.” (Id. at 5). The provision does not

protect parties from “claims related to any act or omission that constitutes willful misconduct,

actual fraud, or gross negligence.” (Id. at 36).

        In addition, the plan contains various provisions governing its implementation. For

example, to implement the third-party-release and exculpation provisions, the plan includes an

injunction provision, which provides that “all Entities that have held, hold, or may hold Claims or

Interests that have been released pursuant to the Plan or are subject to Exculpation pursuant to the

Plan, are permanently enjoined, from and after the Effective Date, from taking” specified actions

inconsistent with those provisions. (Id.). The plan further includes a lengthy provision governing

“Means for Implementation of the Plan,” which states that, upon Debtors’ emergence from

bankruptcy, a plan administrator is authorized to “implement the Plan” and “make distributions

thereunder,” such as by “liquidating” any remaining assets – including those assets that the secured

lenders did not purchase and that Debtors retained. (Id. at 21-22).

        C.      Sale Hearing and Confirmation Hearing

        Appellants filed an objection to the proposed sale and to plan confirmation. (See Ex. K).

The Bankruptcy Court bifurcated the hearings addressing those two issues by consent of the


                                                   6
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 8 of 37 PageID #: 8208



parties. (See B.D.I. 624). At the September 1, 2020 sale hearing, the Bankruptcy Court heard

several hours of witness testimony from Debtors’ investment banker (Mark Buschmann of PJT

Partners) and admitted 24 exhibits submitted in support of Debtors’ pre- and post-petition efforts

to address their debt and the reality that the secured lenders’ stalking-horse bid was ultimately the

only actionable offer. (See generally 9/1/2020 Tr.). After considering the evidence, the court

approved the sale and overruled Appellants’ objections. (Id. at 224). The court explained that

“[t]he evidence . . . is overwhelming and uncontroverted . . . that the proposed sale to the stalking

horse is based on a sound exercise of the debtors’ business judgment”; that “[t]here simply has

been no evidence presented to counter these findings to challenge the debtors’ business judgment

and to support the alternative narrative that has been posited by [Appellants]”; and that it “would

be a complete failure of these proceedings and the efforts made to date by the various stakeholders

in these cases” if the sale did not move forward. (Id. at 222-24). The court later entered an order

approving the sale, which Appellants did not appeal. (B.D.I. 656).

       On September 2-4, 2020, the Bankruptcy Court held a plan confirmation hearing which

incorporated the record from the sale hearing. The Bankruptcy Court heard testimony from

Debtors’ general counsel (Joseph Bonaccorsi), financial advisor (William Kocovski of Alix

Partners), and chief financial officer (Duane Portwood) and admitted 35 additional exhibits.

(See 9/2/2020 Tr.); Ex. N (9/3/2020 Tr.); Ex. O (9/4/2020 Tr.). The confirmation hearing again

examined Debtors’ pre- and post-petition efforts to find the most value-maximizing transaction for

all stakeholders, and included discussion of the plan and its contents, including why the plan is

superior to a Chapter 7 liquidation. (See, e.g., 9/2/2020 Tr. at 7-177; 9/3/2020 Tr. at 8-37).

Appellants examined and cross-examined witnesses, and the Committee voiced its support for the

plan. (See D.I. 5-13 (Committee’s statement in support of plan confirmation, which the court

below admitted into the record with no objection)). Committee’s counsel explained that, over


                                                 7
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 9 of 37 PageID #: 8209



several months in 2020, it conducted an independent investigation to determine whether causes of

action retained by Debtors had value (e.g., causes of actions related to the shareholder settlement

that followed the failed Fresenius merger), but the Committee ultimately determined the causes of

action were “speculative.” (9/1/2020 Tr. at 193; id. at 193 (“We . . . reject the argument that there

is some great pot of litigation claims that could be realized here that are sufficient to overturn a

sale that pays the lion’s share of debt in this case.”). The Committee thus entered into a settlement

agreement with Debtors and the secured lenders, pursuant to which the lenders agreed to assume

an additional $5 million in undisputed unsecured claims. (See D.I. 5-13).

       Following the three-day evidentiary hearing, the Bankruptcy Court confirmed the plan,

finding “all applicable provisions of the Bankruptcy Code” satisfied. (See 9/4/2020 Tr. at 4). From

the bench, the Bankruptcy Court addressed four of the “primary” objections to the plan. (Id.).

Among other things, the court stated that Class 3, which includes the secured lenders, is an

“impaired” class, for the plan provides the “sole[]” basis for them to recover against Akorn and

thus alters rights that they would otherwise enjoy. (Id. at 5). The court explained that “the series

of allegations” made by Appellants regarding Debtors’ purported bad faith “are not supported by

the record,” observing that “the record developed during both the sale and confirmation

proceedings[] indicates that . . . the debtors sought to and did, in fact, maximize value to

stakeholders” and that the plan “simply reflects the outcome of those efforts.” (Id. at 8). Finally,

the court stated that, “[t]o the extent” that there are “other objections” that it did not specifically

address, “they are overruled following consideration of the record and the legal briefing.” (Id. at

5).   Accordingly the Bankruptcy Court entered the Confirmation Order.                 (Ex. P).    On

October 1, 2020, the plan took effect.




                                                  8
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 10 of 37 PageID #: 8210



        D.      Post-Confirmation Settlement with Rising

        Approximately two months after issuing the Confirmation Order, the Bankruptcy Court

held a hearing to approve a settlement between Debtors and Rising – the company with which

Debtors co-owned an interest in a nasal-spray product.               During that hearing, Debtors’

representative testified that, although Debtors could potentially realize a $750,000 revenue stream

from the product, Debtors would first have to invest nearly $3 million, with no guarantee of

eventual success.    (See Ex. W at 18-22).        Following cross-examination of the witness by

Appellants, the Bankruptcy Court approved the settlement agreement, pursuant to which Rising

agreed to waive multi-million-dollar claims against Debtors’ in exchange for Debtors’ interest in

the product: “[T]the Debtors have met the standard and, in fact, exceeded it. The settlement is fair,

reasonable and in the best interest of the estate given that there is limited to no value of the product

in its current form[.]” (Id. at 38). The Bankruptcy Court subsequently entered an order approving

the settlement, which Appellants did not appeal. (B.D.I. 800).

        E.      Appeal

        On September 18, 2021, Appellants filed a timely notice of appeal of the Confirmation

Order. (D.I. 1). The appeal is fully briefed. (D.I. 26, 29, 31). The Court did not hear oral argument

because the facts and legal arguments are adequately presented in the briefs and record, and the

decisional process would not be significantly aided by oral argument.

II.     JURISDICTION AND STANDARD OF REVIEW

        The Court has jurisdiction to hear an appeal from a final judgment of the bankruptcy court

pursuant to 28 U.S.C. § 158(a)(1). The Confirmation Order is a final, appealable order. The

Bankruptcy Court’s legal conclusions are reviewed de novo, its factual findings for clear error, and

its exercises of discretion for abuse. See In re Michael, 699 F.3d 305, 308 n.2 (3d Cir. 2012).




                                                   9
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 11 of 37 PageID #: 8211



III.   PARTIES’ CONTENTIONS

       Appellants assert that Debtors were required to prove each necessary element for

confirmation contained in § 1129(a) and (b), but “[f]or a number of these elements, the Debtors

offered no admissible evidence whatsoever” and “[f]or others, the only actual evidence in the

record showed that the element had not been met.” (See D.I. 26 at 22; 25-28). Appellants further

assert that the plan improperly designated impaired classes, improperly classified claims, and

provided unequal treatment (i) to members of the Class 4 general unsecured claims by “improperly

remov[ing]” certain vendors from that class and paying their claims in full outside of the plan, and

(ii) to members of Class 7 § 510(b) subordinated claims by providing unequal treatment among

members. (See id. at 28-33). Appellants further assert “[t]he Plan did not provide adequate means

for its own implementation in that [it] retained certain assets and passed them over to an

Administrator without any power to monetize” those assets (see id. at 23; 33-36), and that Debtors

“did not act to maximize the value of the estate” but rather “buried, waived or sold valuable causes

of action for no consideration” (see id. at 36-40). Appellants contend that the plan was not

proposed in good faith because it relied upon “improper deals and agreements” including the

agreement to pay vendors and the prepetition shareholder settlement. (Id. at 40-51). Appellants

further assert that the plan did not meet the “best interests of creditors” test, which requires that a

plan treat creditors better than liquidation on the effective date would, because “a liquidating

trustee would have been able to pursue the retained avoidance causes of action, value related to

insurance policies and sale value for a retained pharmaceutical product” and “any one of these

sources” would have provided better treatment than the plan, which paid general unsecured

creditors nothing. (See id. at 51-52). Finally, Appellants challenge the plan’s releases and

exculpation provisions. (See id. at 60-66).




                                                  10
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 12 of 37 PageID #: 8212



       Conversely, Debtors argue that their successful chapter 11 plan was a monumental

achievement in light of the substantial challenges facing the company in recent years, and that

scores of stakeholders worked tirelessly to effectuate sales, forge settlements, make trade-offs, and

ultimately craft a restructuring solution that resolved Debtors’ significant obligations while

maintaining the company as a going concern, preserving jobs, and avoiding liquidation. (See

D.I. 29 at 19). According to Debtors, the Bankruptcy Court carefully considered voluminous

briefing and evidentiary material and correctly concluded that there was no valid objection to the

plan, which satisfied all of the Bankruptcy Code’s requirements for confirmation. (See id.).

Debtors urge the Court to reject each of Appellants’ approximately two dozen arguments or sub-

arguments and affirm the Confirmation Order.

IV.    ANALYSIS

       The “basic purposes” of a chapter 11 bankruptcy are (1) “preserving going concerns” and

(2) “maximizing property available to satisfy creditors.” Integrated Telecom, 384 F.3d at 119.

Consistent with those purposes, “[a] Chapter 11 bankruptcy is implemented according to a ‘plan,’

which divides claims against the debtor into separate ‘classes’ and specifies the treatment each

class will receive,” RadLAX Gateway Hotel, LLC v. Amalgamated Bank, 566 U.S. 639, 641 (2012),

and which “often” aims to “keep the business operating as a going concern,” Czyzewski v. Jevic

Holding Corp., 137 S.Ct. 973, 978 (2017); see also 11 U.S.C. §§ 1121, 1122, 1123, 1141.

       In the absence of creditor consent, distributions under a chapter 11 plan are governed by

the “absolute priority rule,” which provides that junior classes of claims cannot obtain any recovery

until senior classes of claims are paid in full and that equity holders cannot retain any value unless

all creditors are paid in full. See, e.g., Norwest Bank Worthington v. Ahlers, 485 U.S. 197, 202

(1988). As a general matter, secured creditors “are highest on the priority list, for they must receive

the proceeds of the collateral that secures their debts.” Czyzewski, 137 S.Ct. at 979. By contrast,


                                                  11
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 13 of 37 PageID #: 8213



the claims of unsecured creditors – whose claims are not secured by collateral – are typically lower

in priority than secured claims and may receive only partial (or no) payment. See id. at 979-80.

       “Confirmation of a plan of reorganization is the statutory goal of every chapter 11 case.”

7 Collier on Bankruptcy ¶1129.01 (16th ed. 2020). Before confirming a plan, a court must

determine (subject to one notable exception explained below) that “all . . . of the requirements” of

§ 1129(a) of the Bankruptcy Code are satisfied. In re Combustion Eng’g, Inc., 391 F.3d 190, 243

n.59 (3d Cir. 2004). Section 1129(a) contains 16 requirements; six are relevant to this appeal.

       First, §§ 1129(a)(1) and (a)(2) of the Bankruptcy Code require the court to determine that

the “plan” and the “proponent of the plan” have complied with the “applicable provisions” of Title

11 – e.g., § 1107 (governing the “duties” of the debtor-in-possession), § 1122 (governing the

“classification of claims or interests” in a plan), and § 1123 (governing the “contents” of a plan).

Next, § 1129(a)(3) requires the court to determine that “[t]he plan has been proposed in good faith

and not by any means forbidden by law.” Section 1129(a)(7) requires the court to determine, “with

respect to each impaired class of claims or interests,” that individual holders of such impaired

claims or interests have either “accepted the plan” or, at the time of the plan’s “effective date,”

“will receive or retain under the plan . . . a value . . . that is not less than the amount that such

holder would so receive or retain if the debtor were liquidated under chapter 7” on the effective

date. Section 1129(a)(8) requires the court to determine that “each class of claims or interests”

has either “accepted the plan” or that “such class is not impaired under the plan.” Finally,

§ 1129(a)(10) requires the court to determine that, “[i]f a class of claims is impaired under the

plan,” “at least one” such impaired class “has accepted the plan, . . . without including any

acceptance of the plan by any insider.”

       Section 1129 authorizes a departure from strict adherence to these requirements in one

circumstance, which is codified in § 1129(b) and often referred to as the “cramdown” provision.


                                                 12
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 14 of 37 PageID #: 8214



See RadLAX, 566 U.S. at 641-42. That provision states that, as long as all § 1129(a) requirements

are satisfied except for §1129(a)(8) – which requires the court to determine that each creditor class

has either accepted the plan or is otherwise unimpaired by the plan – the court may confirm a plan

if it “does not discriminate unfairly, and is fair and equitable, with respect to each class of claims

or interests that is impaired under, and has not accepted, the plan.”

        A.      The Debtors Met Their Burden of Proof

        In a chapter 11 case, a plan proponent bears the burden of establishing the § 1129 factors

by a “preponderance of the evidence.” In re Armstrong World Indus., Inc., 348 B.R. 111, 120 &

n.15 (D. Del. 2006). Here, the Bankruptcy Court determined that “[t]he Debtors, as proponents of

the Plan, have met their burden of proving the applicable elements of sections 1129(a) and (b) of

the Bankruptcy Code by a preponderance of the evidence.” (Confirmation Order at 7).

        Appellants assert that, apart from testimony from Debtors’ general counsel (Bonaccorsi),

the record contains “no evidence” regarding absolute priority, the best interest of creditors test

(which compares the outcome in a Chapter 11 bankruptcy to a Chapter 7 liquidation), the propriety

of consideration for releases and exculpations, the classification or impairment of certain claims,

or the equality of treatment within classes. (See D.I. 26 at 25-26). Appellants assert that “[i]t is a

straightforward abuse of discretion or clear error for a court to find that a party has met its burden

of proof if, as here, there is no admissible evidence in the record on a particular issue.” (Id. at 26).

        Debtors argue that Appellants’ sweeping argument is contradicted by the record. (See

D.I. 29 at 21). The Court agrees. (See Plan at 12, 21-23 (relevant evidence pertaining to absolute

priority); 9/3/2020 Tr. at 8-40, D.I. 5-56 (hypothetical liquidation analysis relevant to best interests

of creditors); 9/2/2020 Tr. at 51-60 (relevant evidence pertaining to release and exculpation

provisions); Plan at 16-20, 9/1/2020 Tr. at 46-57, D.I. 5-12 (relevant evidence pertaining to

classification and impairment); Plan at 20-21, Ex. C, Ex. D, Ex. E, Ex. F, 9/1/2020 Tr. at 56-57,


                                                  13
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 15 of 37 PageID #: 8215



65-66, 9/2/2020 Tr. at 46, D.I. 5-11, D.I. 5-13 (relevant evidence pertaining to equal treatment

within classes)). In light of the record, there is no basis for Appellants’ claim that the Bankruptcy

Court “abused its discretion” in confirming the plan based on insufficient evidence – much less no

evidence at all. (See D.I. 26 at 9, 26).

       Appellants argue generally that “[e]ach witness testified solely as a fact witness,” not as an

“expert,” and speculate that this testimony “appears to have played a large role in convincing the

Bankruptcy Court to confirm the Plan.” (D.I. 26 at 26). Contrary to Appellants’ arguments,

however, Debtors’ witnesses (Buschmann and Bonaccorsi) did not need to satisfy Daubert to

highlight the fact that the Committee conducted an independent investigation into the retained

causes of action (see 9/1/2020 Tr. at 65-66), or the fact that Debtors did not conduct a duplicative

investigation (see 9/2/2020 Tr. at 50-51), or other relevant factual matters within their personal

knowledge. Appellants cite no authority to support their opposing view nor do they provide any

rationale why the cited testimony is improper or warrants reversal of the Confirmation Order.

       Appellants further assert that Akorn’s financial advisor (Kocovski) offered unsupported

valuation testimony regarding the litigation claims and the nasal-spray product, but the argument

is unclear. (See D.I. 26 at 26-27). Appellants contend that Kocovski could have offered valid

“valuation testimony” only if he qualified as an expert witness. (See id. at 27). But as the Debtors

correctly point out, Kocovski never offered “valuation testimony” in the first place. Because

Akorn determined value through the marketing and sale process, it had no need for a “valuation

expert” to determine value as a theoretical matter. Kocovski provided a liquidation analysis –

i.e., what Akorn could recover through a hypothetical Chapter 7 liquidation – otherwise known as

the “best interest of the creditors” test under § 1129(a)(7). Appellants cite no authority suggesting

that only “expert witnesses” may present such a liquidation analysis, and they did not object to the

admissibility of Kocovski’s testimony or to his written report. (See 9/3/2020 Tr. at 19; D.I. 5-56).


                                                 14
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 16 of 37 PageID #: 8216



       Appellants further contend that the Bankruptcy Court improperly relied on “statements of

counsel” that described the retained causes of actions as speculative and of uncertain value.

(See D.I. 26 at 27-28). As Debtors point out, those verbal statements, made by counsel for the

Committee, merely reiterated the Committee’s written statement in support of plan confirmation,

which the Bankruptcy Court admitted into evidence after nobody (including Appellants) objected

to it. (See D.I. 5-13 at 2-3 (statement of support describing recovery on the retained causes of

action as “uncertain,” “costly,” and “highly contested”); see also 9/1/2020 Tr. at 67 (admitting

statement of support into record without objection)). Appellants do not dispute that the Bankruptcy

Court could rely on record evidence. In sum, the Court finds no basis to conclude that the Debtors

failed to meet their burden of proof on any element and rejects Appellants’ evidentiary arguments.

       B.      The Plan Properly Classifies Substantially Similar Claims

       Appellants argue that the plan originally included in Class 4 (holders of general unsecured

claims, including Appellants) certain vendors whose business relationship was not being assumed

in the sale. According to Appellants, Debtors later “remov[ed] the general unsecured claims

altogether,” and they were “paid in full” outside of the plan. (9/2/2020 Tr. at 109; 9/3/2020 Tr. at

99, 127). Appellants argue that there was no evidence presented at the hearing about this

settlement, and that “removal of these creditors from the appropriate class and their placement into

a kind of ‘shadow class’ permitted them to receive payment outside the Plan without the necessity

of the Debtors explaining the specifics of that payment.” (D.I. 26 at 28-29).

       Under § 1123(a)(1), “a plan shall[] designate . . . classes of claims . . . and classes of

interests,” and under § 1122, “a plan may place a claim or an interest in a particular class only if

such claim or interest is substantially similar to the other claims or interests of such class.” A

bankruptcy court exercises “‘broad discretion’ to decide if a plan satisfies that [classification]

requirement.” In re W.R. Grace & Co., 729 F.3d 311, 326 (3d Cir. 2013). The Bankruptcy Court


                                                15
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 17 of 37 PageID #: 8217



here concluded that the plan met this requirement. (See Confirmation Order at 11 (“The Plan

satisfies the requirements of sections 1122(a) and 1123(a)(1) of the Bankruptcy Code. . . . Each

Class of Claims and Interests contains only Claims or Interests that are substantially similar to the

other Claims or Interests within that Class.”).

       A chapter 11 purchaser may assume some of the debtor’s liabilities. See, e.g., In Re Trans

World Airlines, Inc., 2001 WL 1820326, at *11-12 (Bankr. D. Del. Apr. 2, 2001). Pursuant to the

settlement agreement involving the Committee, which the Bankruptcy Court approved, the secured

lenders agreed to assume the additional $5 million in unsecured claims as part of the overall

consideration provided by their credit bid. (See, e.g., Plan at 20-21; D.I. 5-13). As a result of the

assumption of those claims, the relevant vendors no longer “held claims against” Debtors, as

Appellants assert, but rather held claims against the purchaser (i.e., a newly-formed company

owned by the lenders). (See Plan at 21 (“[F]or the avoidance of doubt, any obligations that were

assumed by the Purchaser shall cease to be Claims against the Debtors following such

assumption.”). As a result, the plan had no need to classify these particular vendor claims in a

class alongside general unsecured claims that the lenders did not assume. The Bankruptcy Court

acted well within its discretion in concluding that the plan satisfied the classification requirement.

       C.      The Plan Properly Designates Impaired Classes

       Appellants argue that the Class 3 secured lenders were not an impaired class, as they were

already bound to support the plan by the terms of the prepetition standstill agreement and they

received all of the benefits they were entitled to under the standstill agreement. Appellants further

assert that because Class 3 was not impaired, its vote in favor of the plan did not satisfy the

requirement that at least one class impaired by the plan voted to accept it under §1129(a)(10) and

(b)(1) of the Bankruptcy Code. (See D.I. 26 at 30-31).




                                                  16
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 18 of 37 PageID #: 8218



        Under § 1123(a)(2) of the Bankruptcy Code, a plan must “specify any class of claims or

interests that is not impaired,” and under §1123(a)(3), the plan must “specify the treatment of any

class of claims or interests that is impaired.” 11 U.S.C. §§ 1123(a)(2), (3) (emphases added). As

the Third Circuit has explained, “‘[i]mpairment’ is a term of art crafted by Congress to determine

a creditor’s standing in the confirmation phase of bankruptcy plans.” In re PPI Enters. (U.S.),

Inc., 324 F.3d 197, 202 (3d Cir. 2003). The Bankruptcy Code states that “a class of claims or

interests is impaired under a plan” – a status that entitles the creditor to vote on the plan, see § 1126

– “unless . . . the plan[] leaves unaltered the legal, equitable, and contractual rights to which such

claim or interest entitles the holder of such claim or interest.” 11 U.S.C. § 1124(1). The

Bankruptcy Code “creates a presumption of impairment,” and that presumption is rebutted only if

it is demonstrated that the plan “leave[s] the creditor’s rights entirely ‘unaltered.’” PPI, 324 F.3d

at 202-03. The objector to an impairment-related designation bears the burden of rebutting the

presumption. Id. It is well established that any alteration of a creditor’s rights constitutes

impairment. See 7 Collier on Bankruptcy ¶1124.03 (16th ed.) (“Any alteration of these rights

constitutes impairment, even if the value of the rights is enhanced. There is no ‘suggestion . . .

that only alterations of a particular kind or degree can constitute impairment.’” (footnotes

omitted)).

        Here, the plan designates as “impaired” the secured lenders in Class 3. (See Plan at 16-

18). Absent the chapter 11 cases, the secured lenders would have authority to take possession of

their collateral upon default and to unilaterally conduct a public or private sale of such collateral

without judicial involvement. (See D.I. 5-8 (“Term Loan Pledge Agreement”) at 10 (permitting

the secured lenders’ administrative agent – through self-help and without judicial process – to

(among other things) “collect, receive, assemble, process, appropriate, sell, lease, assign, grant an

option or options to purchase or otherwise dispose of, deliver, or realize upon” collateral at public


                                                   17
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 19 of 37 PageID #: 8219



or private sale or sales “for cash, on credit or for future delivery without assumption of any credit

risk, and upon such other terms as the Administrative Agent may deem commercially

reasonable”)). But here, Debtors have conducted a sale transaction that provides the secured

lenders with their plan treatment. Additionally, the secured lenders contributed cash (including

$35 million of their cash collateral) to the Debtors’ estate to fund wind-down expenses, and further

provided significant recoveries for holders of general unsecured claims – including assuming over

$150 million in trade liabilities. (See 9/1/2020 Tr. at 51-52; D.I. 5-13).

       Appellants argue that the secured lenders are not impaired because they received “100%

of [their] due under the Standstill Agreement” and that, in all events, the plan itself did not cause

the lenders’ asserted impairments. (See D.I. 26 at 30-31). As the Debtors correctly point out,

however, the lenders’ claims do not arise under the standstill agreement; they arise under the

antecedent loan agreement – which, among other things, entitled the lenders to “[p]ayment of

[o]bligations” in full. (See Plan at 10-11 (defining “Term Loan Claim” and “Term Loan Credit

Agreement”); see also Ex. C at 65). Appellants have not identified anything in the standstill

agreement that negates the lenders’ rights under the loan agreement, so the assertion that the

secured lenders have received all material benefits of the standstill agreement misses the mark.

(D.I. 31). The lenders did not receive all material benefits of the loan agreement under the plan,

so their class of secured claims was properly designated as impaired. As Class 3 was properly

designated as impaired, and as it voted unanimously to accept the plan (see Voting Decl. at Ex. A),

Appellants’ argument that Debtors failed to satisfy §§ 1129(a)(10) and (b)(1) with respect to

confirmation must also be rejected.

       D.      The Plan Provides Equal Treatment to Claims in the Same Class

       Appellants assert that the plan provides “unequal treatment” to creditors. (See D.I. 26 at

31-33). Under § 1123(a)(4) of the Bankruptcy Code, “a plan shall[] provide the same treatment


                                                 18
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 20 of 37 PageID #: 8220



for each claim or interest of a particular class, unless the holder of a particular claim or interest

agrees to a less favorable treatment of such particular claim or interest.”          That provision

“further[s]” a “central policy of the Bankruptcy Code”: “equality of distribution among creditors.”

W.R. Grace, 729 F.3d at 327. The Bankruptcy Court determined that the plan satisfied this

principle.   (See Confirmation Order at 12 (“The Plan satisfies the requirements of section

1123(a)(4) of the Bankruptcy Code. The Plan provides for the same treatment by the Debtors for

each Claim or Interest in each respective Class unless the Holder of a particular Claim or Interest

has agreed to a less favorable treatment of such Claim or Interest.”).

       Appellant’s “unequal treatment” argument implicates two of the plan’s eight classes. The

first allegation of unequal treatment concerns the so-called “shadow class” of vendors in

Appellants’ class – Class 4 (general unsecured claims). But the class of general unsecured claims

logically excluded claims assumed by the purchaser (see Plan at 6). As a result of the sale, the

vendors in the so-called “shadow class” held claims against the purchaser, not the Debtors, and

the plan need not classify them at all. It follows, therefore, that the plan did not treat Appellants

differently from those vendors. Appellants present no authority in support of their suggestion that

the purchaser was precluded from assuming some claims but not others.

       The second allegation of unequal treatment concerns shareholders who opted into the

settlement agreement following the failed Fresenius merger. (See D.I. 26 at 33). According to

Appellants, those settling shareholders will receive a greater recovery under the plan as compared

to other creditors in the shareholders’ class (Class 7) because – prior to the petition date and

pursuant to the court-approved settlement agreement – Debtors placed various proceeds into

escrow for their benefit. (See id.). As an initial matter, Appellants lack standing to press this

argument. The plan designates Appellants as part of Class 4, so Appellants have no basis to allege

unequal treatment that implicates an entirely different class. See, e.g., In re PWS Holding Corp.,


                                                 19
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 21 of 37 PageID #: 8221



228 F.3d 224, 248 (3d Cir. 2000) (“Third-party standing is of special concern in the bankruptcy

context where . . . one constituency before the court seeks to disturb a plan of reorganization based

on the rights of third parties who apparently favor the plan”) (quoting Kane v. Johns-Manville

Corp., 843 F.2d 636, 643 (2d Cir. 1988); 7 Collier ¶1123.01[4][b] (16th ed. 2020) (“The equality

addressed by section 1123(a)(4) extends only to the treatment of members of the same class of

claims and interests[.]”). This argument also must be rejected.

         E.     The Plan Provides Adequate Means for Implementation

         Appellants further assert that “[t]he Plan did not provide adequate means for its own

implementation.” (Id. at 23). Appellants refer to § 1123(a)(5) of the Bankruptcy Code, which

provides that “a plan shall[] provide adequate means for [its] implementation.” § 1123(a)(5). That

provision expressly identifies some means – e.g., “retention by the debtor of all or any part of the

property of the estate” and “transfer of all or any part of the property of the estate to one or more

entities, whether organized before or after the confirmation of such plan, see §§ 1123(a)(5)(A)-(B)

– but those means “are merely illustrative rather than exclusive,” 7 Collier ¶1123.01[5] (16th ed.

2020).    Plan proponents “enjoy substantial discretion in choosing an adequate means of

implementation.” Chapter 11 Reorganizations § 12:8 (2d ed. 2021).

         The Bankruptcy Court determined that “[t]he Plan satisfies the requirements of section

1123(a)(5).” (See Confirmation Order at 13). This determination is clearly supported by the

record. A detailed section of the plan – titled “Means for Implementation of the Plan” – sets forth

the “general settlement of claims,” “the UCC settlement,” “sources of plan consideration,”

“restructuring transactions,” “vesting of assets,” the “plan administrator,” the “wind-down,” the

“wind-down amount,” “plan administrator exculpation, indemnification, insurance, and liability

limitation,” “tax returns,” the “cancellation of notes, instruments, certificates, and other

documents,” “corporate action,” the “dissolution of the Board of the Debtors,” the “release of


                                                 20
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 22 of 37 PageID #: 8222



liens,” “effectuating documents” and “further transactions,” “exemption from certain taxes and

fees,” “causes of action,” and “closing the Chapter 11 cases.” (See Plan at 20-25). The plan

contains another section titled “Procedures for Resolving Contingent, Unliquidated, and Disputed

Claims,” which sets forth the process for Debtors or the plan administrator, as applicable, to

liquidate unliquidated claims. (See id. at 31-33).

       Appellants insist that “[t]he Plan was unconfirmable because it could not be implemented

in a manner that actually delivered a recovery to unsecured creditors,” as the plan “does not provide

any mechanism for the liquidation of” unliquidated claims, and the plan administrator “had no

power to . . . realize value from” the assets that the estate retained, such as “litigation claims.”

(D.I. 26 at 34-36). But § 1123(a)(5) does not provide that a debtor must “actually deliver[] a

recovery to unsecured creditors,” and the plan provides “mechanisms” to liquidate unliquidated

claims and to allow the estate to “realize value” from the retained assets. The plan provides that,

once it becomes effective, the plan administrator shall serve as the Debtors’ sole representative to

“implement the Plan and to make distributions thereunder . . . including: (i) liquidating . . . the

assets of the Debtors remaining after consummation of the Sale Transaction . . . and (ix) exercising

such other powers as may be vested in it pursuant to order of the Bankruptcy Court or pursuant to

the Plan, or as it reasonably deems to be necessary and proper to carry out the provisions of the

Plan.” (See id. at 22). Thus, the plan administrator has had authority since October 2020 to pursue

the causes of action that the estate retained and to realize value for the other retained assets.

(See Plan at 9, 21-22; 9/4/2020 Tr. at 7-8). The Court finds no basis for Appellants’ argument that

plan lacks adequate means of implementation.

       F.      The Bankruptcy Court Properly Concluded that Debtors Sought to Maximize
               the Value of the Estate for Creditors

       “In Chapter 11 cases where no trustee is appointed, § 1107(a) provides that the debtor-in-

possession, i.e., the debtor’s management, enjoys the powers that would otherwise vest in the

                                                 21
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 23 of 37 PageID #: 8223



bankruptcy trustee,” which include the “duty to maximize the value of the bankruptcy estate.”

Off. Comm. of Unsecured Creditors of Cybergenics Corp. ex rel. Cybergenics Corp. v. Chinery,

330 F.3d 548, 573 (3d Cir. 2003) (en banc); see § 1106(a)(1). The Bankruptcy Court determined

that Debtors fulfilled that duty, stating “the record developed during both the sale and confirmation

proceedings[] indicates that . . . the debtors sought to and did, in fact, maximize value to

stakeholders,” and the plan “simply reflects the outcome of those efforts.” (9/4/2020 Tr. at 8).

Appellants argue only that Debtors failed to maximize the value of the retained assets – namely,

the estate causes of action, the D&O insurance policies, and the co-ownership interest in the nasal-

spray product. (D.I. 26 at 18, 37-40). Appellants acknowledge that determination is reviewed for

abuse of discretion. (Id. at 8).

       With respect to the retained causes of action, the record supports their lack of value. As

noted, the Committee – which owes a fiduciary duty to all unsecured creditors, including

Appellants, see Westmoreland Hum. Opportunities, Inc. v. Walsh, 246 F.3d 233, 256 (3d Cir. 2001)

– conducted an independent investigation into those causes of action over the course of several

months. (See 9/1/2020 Tr. at 193; D.I. 5-13). The Committee ultimately determined “that these

potential claims are subject to defenses, that litigation would be costly and recovery uncertain, and

that litigation might upset the sale and place the continuation of the Debtors’ business in jeopardy,

harming those creditors the Term Loan Lenders proposed to pay.” (D.I. 5-13 at 2; see 9/1/2020

Tr. at 193 (Committee “reject[ing] the argument that there is some great pot of litigation claims

that could be realized here”); 9/3/2020 Tr. at 157 (“Your Honor can take some comfort in . . . that

[the Committee] performed kind of a quasi-trustee role here and we walked away confident that

the plan was not pouring significant litigation value down the drain.”). The Debtors reached this

same conclusion in the exercise of their business judgment. Appellants assert the potential claims




                                                 22
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 24 of 37 PageID #: 8224



are “valuable” (D.I. 26 at 37) but presented no evidence below in support of their value and offer

none here.

       With respect to the D&O policies, Appellants argued below that because the Debtors failed

to investigate whether there was a possibility of “unwinding” the shareholder settlement related to

the Fresenius merger – which was consummated nine months prior to the chapter 11 filing, and

placed $30 million of D&O policy insurance proceeds into escrow – the Bankruptcy Court should

deny confirmation of the plan preserving an ongoing business so that the case might be converted

to chapter 7. In such an event, Appellants theorized, an estate fiduciary might investigate whether

the shareholder settlement might be unwound, and if so, whether additional claims against the

directors and officers might exist, and if so, whether they might be asserted to obtain a greater

recovery for holders of unliquidated litigation claims, and if so, whether a law firm might be

willing to pursue recovery on a contingency basis – all in the event that the D&O insurance

proceeds had not been entirely dissipated, which remained uncertain. (See 9/3/2020 Tr. at 126:7-

141:18). Asked by the Bankruptcy Court to identify what additional claims, if any, were left that

could be asserted on behalf of the estate against directors and officers arising from the Fresenius

settlement, counsel had no answer other than to point to the “wide-ranging misconduct” cited by

the Delaware Chancery Court in finding the Fresenius transaction was properly terminated upon

the occurrence of a material adverse effect. Not surprisingly, this argument failed to persuade the

Bankruptcy Court that Debtors had failed to maximize the D&O proceeds or that plan confirmation

should be denied on this basis.

       On appeal, Appellants argue that the settling shareholders are retaining the “fruits” of

“transfers” that are “clearly” “avoidable preferences” pursuant to 11 U.S.C. § 547. (D.I. 26 at 33).

According to Debtors, this line of argument reflects a fundamental misunderstanding of how those

policies operate and why creditors are unlikely to recover under them. (D.I. 29 at 33 n.7). “The


                                                23
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 25 of 37 PageID #: 8225



escrowed proceeds are comprised substantially of D&O insurance-policy proceeds. Although

Appellants apparently believe that the estate can obtain those proceeds through litigation and then

distribute them to creditors, that is not so. That is because the insurance policies are available to

debtors only to pay certain “Company Loss[es],” which includes certain ‘settlements.’” (Id. at

33). So if, as Appellants seem to advocate, the Debtors’ estate were to unwind the settlement, the

insurer – not the Debtors’ creditors – will acquire the proceeds. The record supports Debtors’

argument here. (See D.I. 5-36 at 58, 60; 9/2/2020 Tr. at 34:17-36:14; 144:11-16). 5

       As to the nasal-spray product, Appellants cite certain testimony suggesting that the product

“could produce an annual net revenue of $750,000.00” (D.I. 26 at 40), but as Debtors point out,

that testimony that came many weeks after the confirmation hearing. Additionally, the very same

hearing testimony showed that, by a “conservative estimate,” the Debtors would have had to invest

at least $3 million even before the potential for that revenue (not income) stream materialized.

(See Ex. W at 22). Instead of entertaining such risk, the Debtors opted for certainty, entering into

a settlement agreement which conveyed their ownership interest in the product to Rising in

exchange for eliminating a multi-million-dollar claim against the estates. (See B.D.I. 691;

B.D.I. 800). Appellants argue that the Debtors “can point to no preconfirmation valuation

evidence” and “their speculation about the impact of start-up costs on the ultimate valuation of the

product is not evidence.” (D.I. 31 at 9). According to Appellants, Debtors’ $3 million required

investment estimate is merely a “post-hoc rationalization.” (Id. at 10). But Appellants presented

no evidence below to controvert the value of the nasal spray product, and in light of their



5
       Although Appellants assert that the Debtors’ estate should pursue derivative claims related
       to the failed Fresenius merger – and that the D&O insurance policies may provide a payout
       in that circumstance too – that avenue is likely blocked. Plaintiffs asserted such derivative
       claims, including in Louisiana state court. The resulting settlement agreement includes a
       broad release, which appears to preclude any derivative lawsuit related to the failed
       Fresenius merger. (See 9/4/2020 Tr. at 6).

                                                 24
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 26 of 37 PageID #: 8226



circumstances in chapter 11 (or having just emerged), it is hardly surprising that Debtors chose not

to engage in a multi-year gamble. The Court finds no abuse of discretion in the Bankruptcy Court’s

confirmation of the plan notwithstanding this asset’s potential value.

       G.      The Plan Was Proposed in Good Faith

       Appellants argue that the plan was not proposed in good faith. Pursuant to § 1129(a)(3) of

the Bankruptcy Code, a bankruptcy court may not confirm a plan unless “[t]he plan has been

proposed in good faith and not by any means forbidden by law.” “In analyzing whether a plan has

been proposed in good faith,” the “important point of inquiry is the plan itself and whether such a

plan will fairly achieve a result consistent with the objectives and purposes of the Bankruptcy

Code,” like “preserving going concerns and maximizing property available to satisfy creditors.”

In re Am. Cap. Equip., LLC, 688 F.3d 145, 156 (3d Cir. 2012). As this Court has explained, “denial

of confirmation for failure to satisfy section 1129(a)(3) should be reserved for only the most

extreme of cases.” Luo v. Melinta Therapeutics, Inc., 2021 WL 965614, at *7 (D. Del. Mar. 15,

2021). As Appellants acknowledge, factual findings related to good faith are reviewed only for

“clear error,” PWS, 228 F.3d at 242. (D.I. 26 at 8).

       The Bankruptcy Court concluded that Akorn “proposed the Plan in good faith” with “the

legitimate and honest purpose [of] maximizing the value of [its] Estates and to effectuate a

successful reorganization of [its] business.” (Confirmation Order at 21). The Bankruptcy Court

observed that although Appellants had made a “series of allegations” in an attempt to sow doubt

about Debtors’ good faith, the allegations regarding the Debtors’ purported bad faith “are not

supported by the record.” (9/4/2020 Tr. at 8-9). Appellants challenge this determination on appeal

claiming that “[t]he Plan was proposed in bad faith because it was the culmination of a process

begun by the Debtors with the ulterior motive of artificially increasing the amount of secured debt

to provide a friendly, unbeatable credit bidder to purchase all Debtor assets.” (D.I. 26 at 42-45).


                                                25
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 27 of 37 PageID #: 8227



But Appellants “ha[ve] not presented anything but innuendo in support of [their] argument that the

Debtors failed to act in good faith.” PWS, 228 F.3d at 243.

       The adverse ruling in the Fresenius litigation predicated the Debtors’ concern that the

secured lenders could assert an event of default under the parties’ loan agreement, which had the

potential to place the Debtors in further litigation that their business could not withstand. (See,

e.g., 9/1/2020 Tr. at 17-18). The Debtors elected to pursue an approach that would preserve the

value of their business while giving them and their advisors breathing room to develop a more

comprehensive solution. The record supports a finding that the Debtors spent two years searching

for an investor that could pay off their loans, but no such investor emerged, leading the Debtors to

file for bankruptcy as a last resort. (See 9/1/2020 Tr. at 20-22, 24, 26, 32-33, 38, 43-47, 64). These

actions are not consistent with a lack of good faith. Appellants disagree but have presented no

evidence that the Debtors “manufactured” this bankruptcy. This record does not leave the Court

“with the definite and firm conviction that a mistake has been committed” by the Bankruptcy Court

in finding no bad faith, which is the proposition that Appellants must establish under the operative

standard of review. In re J&S Props., LLC, 872 F.3d 138, 142 (3d Cir. 2017).

       Appellants argue that the Debtors’ initial list of its largest unsecured creditors did not

include them and that, as a result, they “did not receive notice of the bankruptcy in time to seek

appointment to” the Committee.” (D.I. 26 at 45). Consistent with customary practice, Debtors

listed their thirty largest unsecured claims, and Appellants identify no authority requiring a debtor

to list every unliquidated, contingent, and disputed claim. Nor do Appellants suggest that this

issue resulted in any concrete harm. Appellants stated that they had no trouble requesting

participation on the Committee during the first week of the Chapter 11 cases, but the U.S. Trustee

did not grant their request, and they elected not to challenge that determination. (See 9/1/2020

Tr. at 213 (Appellants’ counsel stating, “[w]e had requested that we be put on [the Committee] in


                                                 26
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 28 of 37 PageID #: 8228



the first week of this case,” and conceding “we could have filed a motion to reconstitute while the

U.S. Trustee was considering it” but did not); see also §§1102(a)(1), (4). Although Appellants

complaint about being “fr[ozen] . . . out of meaningful participation in the bankruptcy process,”

the record reflects robust participation in the proceedings. (D.I. 26 at 45).

       Appellants assert that, although the Debtors disclosed various assets and liabilities in its

disclosure statement and schedules (or amendments thereto), they did not “accurately” do so.

(See id.). Appellants complain that “the Disclosure Statement . . . asserted that there were no

excess proceeds to distribute to creditors”), but do not identify any purported inaccuracies.

Appellants complain that “the Amended Disclosure explicitly valued all avoidance and other

causes of action as worthless,” but never presented any contrary evidence of their worth.

Appellants complain that they “do not know whether all [Debtor] affiliates were disclosed” but

nowhere claim that the disclosures are wrong. Although Appellants argue that the Debtors

“intentionally” sought to “mislead[]” and “confuse interested parties” through these supposed

inaccuracies (id. at 45), they offer no support for these claims.

       Additionally, although Appellants contend that Debtors intentionally omitted required

material disclosures regarding director bonuses, they acknowledge that “Debtors were required to

disclose the bonuses to securities regulators, and did so.” (Id. at 47-48). Indeed, the Debtors

disclosed the bonus payments in publicly available SEC filings prior to the petition date. See

Akorn, Inc., Annual Report (Form 10-K) (Feb. 26, 2020); Akorn, Inc., Quarterly Report (Form 10-

Q) (May 11, 2020). The record reflects that the Debtors “disclosed” its bonus program in post-

petition bankruptcy filings too. (See B.D.I. 4). Appellants argue that the “unjustifiable” bonuses

amounted to a “smash-and-grab” job that unduly enriched company insiders, but that has nothing

to do with nondisclosure. (D.I. 26 at 49-50). Moreover, as Debtors correctly point out, the only

evidence in the record refutes that proposition. (See 9/2/2020 Tr. at 38-43 (explaining that the


                                                 27
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 29 of 37 PageID #: 8229



relevant officers earned the bonuses, that Debtors could recoup the bonuses if the officers left, and

that an independent consultant market-tested the bonuses)).

       Next, Appellants contend that, in their disclosure statement, the Debtors knowingly

misrepresented certain claims. (D.I 26 at 50). Although it is not entirely clear from their briefs,

Appellants appear to take issue with the fact that the disclosure statement did not disclose the

precise values of certain “unliquidated” claims. (See id.). As Debtors point out, it makes little

sense to describe these purported oversights as “knowing misrepresentations” given that an

unliquidated claim is, by definition, “[a] claim in which the amount owed has not been

determined.” Claim (3), Black’s Law Dictionary, (11th ed. 2019). Finally, Appellants contend

that Debtors made “intentionally misleading” disclosures about sales involving affiliates in India

and Mauritius, in a plot to “avoid paying something to Appellants” (D.I. 26 at 50-51), but

Appellants provide no evidence to substantiate this argument.

       Appellants’ arguments do not leave the Court with a definite and firm conviction that a

mistake has been committed. The Court agrees with the Bankruptcy Court that “[n]othing in the

record suggests” that Debtors “behaved improperly, pre- or post-petition.” (9/4/2020 Tr. at 8-9).

       H.      The Plan Satisfies the “Best Interest of the Creditors” Test

       Appellants argue that the plan was not in the best interests of creditors. (See D.I. 26 at 51-

52). Under § 1129(a)(7), “[w]ith respect to each impaired class of claims or interests,” each

creditor in the impaired class must either “accept[] the plan” or “receive or retain under the plan

on account of such claim or interest property of a value, as of the effective date of the plan, that is

not less than the amount that such holder would so receive or retain if the debtor were liquidated

under chapter 7 . . . on such date.” Thus, if a creditor is in an impaired class and does not vote to

accept the plan, that creditor must “receive at least as much in reorganization as it would in

liquidation.” 7 Collier ¶1129.02 (16th ed. 2020). “Liquidation values will often be proved through


                                                  28
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 30 of 37 PageID #: 8230



the testimony of auctioneers or other liquidators as to what the assets will yield under more or less

‘fire-sale’ conditions,” id., and because the issue is factual in nature, the Court reviews the

§ 1129(a)(7) finding only for clear error. See PWS, 228 F.3d at 250; J&S Props., 872 F.3d at 142.

       Debtors and their advisors prepared a liquidation analysis, which was introduced into

evidence at the confirmation hearing. (Ex. II; 9/3/2020 Tr. at 12-18). The liquidation analysis

revealed unsecured claimholders (like Appellants) would recover nothing in a Chapter 7

liquidation (see Ex. II at 4) – i.e., the same amount they are projected to recover under the plan).

The Bankruptcy Court concluded that Appellants will receive “as much” under the plan as they

“would have received if the Debtors were liquidated under chapter 7.” (Confirmation Order at

22). Appellants complain that the liquidation analysis attributed no value to the retained assets

and that, “if even one of these assets was valuable, that value would have inured to the benefit of

the next class down the distributional waterfall: the general unsecured class containing

Appellants.” (D.I. 26 at 52). But Appellants’ mere speculation about the potential value of the

retained assets – they concede that they offered no contradictory evidence “about the consequences

of a liquidation,” (id. at 51) – does not demonstrate error, much less create a “definite and firm

conviction that a mistake has been committed,” J&S Props., 872 F.3d at 142, especially in light of

the record evidence demonstrating no party wanted to purchase these assets. 6



6
       As Debtors correctly point out, Appellants further ignore that the Chapter 7 process has
       considerable costs, further reducing the chance that they would recover anything in a
       liquidation. Debtors list the substantial costs and risks that may arise with a Chapter 7
       liquidation, including: delay in familiarizing a Chapter 7 trustee with the assets; potential
       loss of bids already obtained as a result of the delay; reduced creditor recoveries based on
       the trustee’s fees, expenses, and other necessary costs and additional claims filed pursuant
       to a new bar date; triggering a termination event under the purchase agreement with the
       secured lender; loss of the secured lenders’ funding of secured, administrative, and priority
       claims along with the wind-down funds to pay operational and administrative expenses;
       reversion of the claims assumed by secured lenders under the plan to general unsecured
       claims, alongside Appellants’ claims, which would further reduce the prospect of recovery
       by the Appellants. Appellants offer no reply regarding these risks and costs. (See D.I. 31).

                                                 29
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 31 of 37 PageID #: 8231



       The Court finds no support for Appellants’ insistence that “it was error to confirm the Plan”

under § 1129(a)(7).

       I.      The Plan Is Fair and Equitable and Does Not Discriminate Unfairly

       Appellants assert that the plan is unfair and inequitable and unfairly discriminatory.

See (D.I. 26 at 52-60). Section 1129(b)(1) of the Bankruptcy Code provides that, if a plan satisfies

all applicable requirements of § 1129(a) except for § 1129(a)(8) – the latter of which “mandate[s]

that all classes either vote to accept the plan or recover their debt in full under it,” In re Tribune

Co., 972 F.3d 228, 237 (3d Cir. 2020) – a court may still confirm a plan if the plan proponent

demonstrates that the plan is “fair and equitable” and does not “discriminate unfairly” with respect

to the non-accepting impaired classes. See John Hancock Mut. Life Ins. Co. v. Route 37 Bus. Park

Assocs., 987 F.2d 154, 157 n.5 (3d Cir. 1993). As the Supreme Court has explained, with respect

to a non-accepting class of impaired unsecured creditors, a plan “may be found to be ‘fair and

equitable’ only if the allowed value of the claim is to be paid in full” or (relevant here) “if ‘the

holder of any claim or interest that is junior to the claims of such [impaired unsecured] class will

not receive or retain under the plan on account of such junior claim or interest any property.’”

Bank of Am. Nat’l Tr. & Sav. Ass’n v. 203 N. LaSalle St. P’ship, 526 U.S. 434, 442 (1999); see

also § 1129(b)(2)(B). This latter rule – “that a plan cannot give property to junior claimants over

the objection of a more senior class that is impaired,” In re Armstrong World Indus., Inc., 432 F.3d

507, 513 (3d Cir. 2005) – is known as the “absolute priority rule.”

       In this case, three impaired classes voted not to accept the plan – Class 4 (which includes

Appellants), Class 7, and Class 8. (See Voting Decl. at Ex. A). But the Bankruptcy Court

determined that, under § 1129(b)(2)(B), “the Plan is fair and equitable with respect to each of the

Rejecting Classes” because “[t]he Plan has been proposed in good faith, is reasonable and meets

the requirements that no Holder of any Claim or Interest that is junior to each such Class will


                                                 30
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 32 of 37 PageID #: 8232



receive or retain any property under the Plan on account of such junior Claim or Interest and no

Holder of a Claim or Interest in a Class senior to such Classes is receiving more than payment in

full on account of its Claim or Interest.” (Confirmation Order at 24-25).

       Appellants return to their retained assets argument, asserting that the Debtors will “forego

[sic] pursuing them for value” and that they cannot do so without contributing “new value” to the

reorganized entity here. (See D.I. 26 at 56-60). Setting aside the incorrect premise that the retained

assets are valuable and the Debtors did not pay “new value” for them, the relevant question here

is whether any claimants junior to Appellants will receive this property over Appellants’ objection

on account of those junior claimants’ claims or interests. See §1129(b)(2)(B)(ii). Appellants do

not address that question. Here, the plan contemplates the orderly wind-down of the Debtors’

estates by the plan administrator, and that wind-down process includes “liquidating, receiving,

holding, investing, supervising, and protecting the assets of the Debtors remaining after

consummation of the Sale Transaction” – i.e., disposing of the retained assets and distributing any

recoveries to creditors consistent with the waterfall scheme. (Plan at 22). This is simply not a

situation where creditors subordinate to Appellants are slated to receive value under the plan while

Appellants are not. With respect to Appellants’ “new value” argument, they rely heavily on the

Supreme Court’s Bank of America decision, which addressed the question “whether a debtor’s

prebankruptcy equity holders may, over the objection of a senior class of impaired creditors,

contribute new capital and receive ownership interests in the reorganized entity, when that

opportunity is given exclusively to the old equity holders under a plan adopted without

consideration of alternatives.” 526 U.S. at 460. Appellants do not argue, however, that the

Debtors’ former equity holders are contributing new capital and receiving ownership interests in

the reorganized entity over Appellants’ objections (or anything remotely similar).




                                                 31
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 33 of 37 PageID #: 8233



       The Court also must disagree with Appellants’ contention that – separate and apart from

the “absolute priority rule” codified in § 1129(b)(2)(B)(ii) – the plan is not “fair and equitable in a

general sense.” (D.I. 26 at 53). Appellants contend that, “[w]hen all the legal technicalities and

jargon are stripped away,” an “unassociated outsider” would agree that the plan is unfair and

inequitable. (Id. at 54-55). In support, Appellants have merely rehashed their previous arguments

– e.g., the plan “pays unsecured creditors less than they would receive in a Chapter 7 liquidation,”

the plan places “all valuable assets . . . beyond any possible execution,” and the plan is the result

of “collusion.” (Id. at 53-55). These assertions are no more persuasive when presented in “a

general sense” and fall short of establishing that the Bankruptcy Court abused its discretion in

confirming the plan.

       Finally, the Court must reject Appellants’ argument that the plan unfairly discriminates

under § 1129(b)(1). “Generally speaking,” the unfair-discrimination standard “ensures that a

dissenting class will receive relative value equal to the value given to all other similarly situated

classes.” Tribune, 972 F.3d at 240. That standard does not mean that any discrimination is

prohibited; rather, it means that a debtor “can treat” classes “differently (discriminate)” “but not

so much as to be unfair.” Id. at 242; see 7 Collier ¶ 1129.03[3] (16th ed. 2020) (“There can be

‘discrimination,’ so long as it is not ‘unfair.’”). As noted, these chapter 11 cases involve different

dissenting classes, including Appellants’ class (Class 4). (See Plan at 16-20). The record supports

that each class is materially different, based on factors such as the applicable Debtor entity, claims

against such Debtor, each entity’s assets, and the creditors’ legal rights. In light of these

differences, no two classes are “similarly situated,” which means that no class is receiving less

“value” as compared to “similarly situated classes.” Tribune, 972 F.3d at 240. The Bankruptcy

Court correctly concluded that the plan “does not discriminate unfairly with respect to the

Rejecting Classes.” (Confirmation Order at 25).


                                                  32
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 34 of 37 PageID #: 8234



       Appellants do not dispute differences among the rejecting classes; rather, Appellants return

to their argument that the “shadow class[]” of vendors is receiving preferential treatment as

compared to other general unsecured creditors in Class 4. (See D.I. 26 at 55-56). This argument

is unavailing, as it is clear from the record that the secured lenders agreed to assume those vendor

claims in the sale, and the plan makes clear that such assumed claims are no longer claims against

the estate (and so the Debtors had no need to classify those claims in the plan). As a result, every

general unsecured claim in Class 4 is treated in the same manner. Equal treatment does not amount

to unfair discrimination.

       J.      The Releases, Exculpation, and Injunction Are Proper

       Finally, Appellants assert that the plan’s release, exculpation, and injunction provisions are

all improper. (D.I. 26 at 60-66). The plan includes a third-party release provision stating that each

“releasing party” will release each “Debtor” and “released party” from various causes of action.

(See Plan at 35) (capitalization altered). The “released parties” include seven defined groups, as

well as “current and former” persons associated with them. (Id. at 9). The “releasing parties”

include, among others, “all Holders of Claims or Interests that . . . vote to reject the Plan and who

opt into the releases in the Plan.” (Id.). In other words, as the Bankruptcy Court recognized, the

release is “consensual with respect to the Releasing Parties” and does not apply to anyone who

opts out. (Confirmation Order at 17). Appellants complain that the plan should not have granted

releases to “former officers and similar parties,” who purportedly provided insufficient

“consideration” to receive them. (D.I. 26 at 61). But Appellants concede that they “did not opt

into the Releases.” (Id. at 65). As such, Appellants lack standing to challenge those releases. See,

e.g., Talarico v. Ultra Petroleum Corp., 2020 WL 8361996, at *3 (S.D. Tex. Dec. 29, 2020) (“[I]t

is clear that [the appellant] lacks standing to bring and maintain this appeal based on the ‘third-

party-release’ provision[] of the Plan” because he “opted out of the provision.”).


                                                 33
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 35 of 37 PageID #: 8235



        Under the exculpation provision, certain “exculpated parties” are exculpated from various

restructuring-related activities performed after the petition date but before the plan’s effective date,

but not with respect to “claims related to any act or omission that constitutes willful misconduct,

actual fraud, or gross negligence.” (Plan at 36). Those “exculpated parties” are defined to include

the Debtors and the Committee, along with their “current and former subsidiaries, officers,

directors, managers, principals, members, employees, agents, advisory board members, financial

advisors, partners, attorneys, accountants, investment bankers, consultants, representatives, and

other professionals.” (Id. at 5). As the Bankruptcy Court recognized, the provision “was

formulated following extensive good-faith, arm’s-length negotiations with key constituents,” “is

appropriately limited in scope,” and “is consistent with established practice in this jurisdiction and

others.” (Confirmation Order at 18-19; see, e.g., In re Wash. Mut., Inc., 442 B.R. 314, 350-51

(Bankr. D. Del. 2011) (deeming exculpation provision appropriate when it pertained “to the

fiduciaries who have served during the chapter 11 proceeding: estate professionals, the

Committees and their members, and the Debtors’ directors and officers”).

       Although Appellants argue that the exculpation provision violates “[d]ue [p]rocess,” they

concede that “[i]t is common practice to exculpate estate fiduciaries (the debtor-in-possession, any

committees and their agents and professionals) for the work done during the reorganization.”

(D.I. 26 at 62). The text of the provision reveals that it is fully consistent with this “common

practice,” and Appellants never argue that the practice is unconstitutional. Appellants complain

that the exculpation provision protects some “former employees, directors and agents of the

Debtors” (id. at 64), but the “exculpated parties” include only those persons who actually

contributed to the plan and to the Debtors’ reorganization. (See Confirmation Order at 18 (“[E]ach

Exculpated Party has participated in these Chapter 11 Cases[.]”). Given that Appellants agree that




                                                  34
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 36 of 37 PageID #: 8236



individuals who did “work . . . during the reorganization” may receive the benefit of an exculpation

provision, their argument is unclear.

        The authorities cited by Appellants shed no light on their argument, as those cases involve

provisions far broader in scope than the exculpation provision at issue here. 7 Even as to those

much broader provisions, some of Appellants’ authorities recognize that courts should not disturb

them when they are “integral to the restructuring of the debtor-creditor relationship.” In re

Millennium Lab Holdings II, LLC, 945 F.3d 126, 129 (3d Cir. 2019); see id. at 129-132 (explaining

that the release pertained to “any claims” implicating certain activity that occurred 19 months

before petition date). That is the situation here, as the Bankruptcy Court recognized. (See, e.g.,

Confirmation Order at 21 (describing exculpation provision as “necessary for the Debtors to

consummate a value-maximizing conclusion to these Chapter 11 Cases”); 9/2/2020 Tr. at 60

(Debtors’ general counsel describing the “expectation” that the exculpated parties would receive

exculpation in exchange for their contributions to the reorganization process). So even assuming

the exculpation provision here is not narrowly tailored, the Bankruptcy Court still would not have

abused its discretion in confirming a plan with that indispensable provision.

        Appellants’ objection to the injunction provision must be rejected as well.              Under

Bankruptcy Rule 3016(c), “[i]f a plan provides for an injunction . . ., the plan . . . shall describe in

specific and conspicuous language (bold, italic, or underlined text) all acts to be enjoined and

identify the entities that would be subject to the injunction.” Consistent with that command, the

injunction provision in the plan here states (in bold text) that “all Entities that have held, hold, or


7
        See, e.g., In re Cont’l Airlines, 203 F.3d 203, 206 (3d Cir. 2000) (involving release of all
        possible claims against the debtors’ present or former directors that arose before release
        date); In re Spansion, Inc., 426 B.R. 114, 143 (Bankr. D. Del. 2010) (involving release of
        “any and all claims existing as of the Plan’s Effective Date”); In re Congoleum Corp.,
        362 B.R. 167, 190 (Bankr. D.N.J. 2007) (involving exculpation provision pertaining to
        “any act or omission in connection with or arising out of” various restructuring-related
        activities).

                                                  35
Case 1:20-cv-01254-MN Document 32 Filed 09/22/21 Page 37 of 37 PageID #: 8237



may hold Claims or Interests that have been released pursuant to the Plan or are subject to

Exculpation pursuant to the Plan, are permanently enjoined, from and after the Effective Date,

from taking” enumerated actions. (Plan at 36). Appellants insist this provision enjoins actions

beyond the scope of the release and exculpation provisions, and on this basis “confirmation of the

Plan containing the Injunction was error.” (D.I. 26 at 64-66). As the Bankruptcy Court explained,

“[t]he injunction provision . . . is necessary to implement, preserve, and enforce . . . the Third-

Party Release[] and the Exculpation, and is narrowly tailored to achieve these purposes.”

(Confirmation Order at 19). The Court finds no textual support for Appellants’ argument that the

scope of injunction extends beyond these purposes.

V.     CONCLUSION

       For the reasons set forth herein, the Confirmation Order is affirmed. An appropriate order

will be entered.




                                                36
